Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 4, 6, 8, 9, 11, 12, 14, 15, 17, 19, 20, and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burdette et al. US 2017/0336225 (Burdette).

Regarding claim 1, Burdette teaches a magnetic field sensor (the sensor of Fig. 1), comprising: 
a sensor designed to generate on the basis of a varying magnetic field an oscillation signal that fluctuates around a mean value (sensing elements 18, 20, 22 generate an oscillating signal around a mean value based on a varying magnetic field from magnet 58; see Fig. 1A; see para. [0061]); and 
a processing circuit designed to generate an output signal on the basis of the oscillation signal (rotation detector 10 generates an output signal based on the oscillating signal; see Fig. 1; see Fig. 1A), wherein, in a high-resolution mode different than a low-resolution mode (the device operates in a high resolution mode at low speeds and a low resolution mode at high speeds; see Fig. 19; see para. [0128]), the processing circuit is designed to generate in each case a mean value crossing pulse in the output signal when the oscillation signal attains the mean value, and to generate in each case a limit value crossing pulse in the output signal when the oscillation signal attains at least one limit value different (speed pulses 206a,b occur at positive/negative transitions and are equivalent to a mean value crossing pulse and generates high resolution pulses 704 each time the signal crosses a threshold; see para. [0119]; see Figs. 3 and 6-9), 
wherein a pulse width of at least either the mean value crossing pulse or the limit value crossing pulse is set to indicate that the magnetic field sensor is operating in the high-resolution mode (Figs. 3 and 6-9 show speed pulses 206a,b which are wider than the high resolution pulses 304/604/704/804/904 and the different widths and presence of the different width pulses would clearly indicate the presence of the high resolution pulses and operation in a high resolution mode).

Regarding claim 12, Burdette teaches a method for generating an output signal of a magnetic field sensor (a method for the sensor of Fig. 1), comprising: 
generating on the basis of a varying magnetic field an oscillation signal that fluctuates around a mean value (sensing elements 18, 20, 22 generate an oscillating signal around a mean value based on a varying magnetic field from magnet 58; see Fig. 1A; see para. [0061]); and 
generating the output signal on the basis of the oscillation signal, wherein, in a high- resolution mode different than a low-resolution mode, in each case a mean value crossing pulse is generated in the output signal when the oscillation signal attains the mean value, and in each case a limit value crossing pulse is generated in the output signal when the oscillation signal attains at least one limit value different than the mean value (rotation detector 10 generates an output signal based on the oscillating signal, the device operates in a high resolution mode at low speeds and a low resolution mode at high speeds, and speed pulses 206a,b occur at positive/negative transitions and are equivalent to a mean value crossing pulse and generates high resolution pulses 704 each time the signal crosses a threshold; see para. [0119], [0128]; see Figs. 1, 1A, 3 and 6-9, Fig. 19), 
(Figs. 3 and 6-9 show speed pulses 206a,b which are wider than the high resolution pulses 304/604/704/804/904 and the different widths and presence of the different width pulses would clearly indicate the presence of the high resolution pulses and operation in a high resolution mode).

Regarding claims 3 and 14, Burdette further teaches wherein the magnetic field sensor is designed to operate either in the high-resolution mode or in the low-resolution mode, and wherein, in the low-resolution mode, the processing circuit is designed to generate only mean value crossing pulses in the output signal (a high resolution mode corresponds to low speeds and a low resolution mode corresponds to high speeds, wherein above some predetermined rotations speed the high-resolution pulses are not generated at all; see para. [0128]; see Fig. 19).

Regarding claims 4 and 15, Burdette teaches wherein the processing circuit is designed to generate the limit value crossing pulses with a pulse width that differs from a pulse width of the mean value crossing pulses (the zero-crossing pulses have different widths from the limit crossing pulses; see Figs. 3 and 6-9).

Regarding claims 6 and 17, Burdette teaches wherein, in the high-resolution mode, the processing circuit is designed to generate in each case a first limit value crossing pulse in the output signal when the oscillation signal attains a first limit value different than the mean value, and to generate a second limit value crossing pulse in the output signal when the oscillation signal attains a second limit value different than the mean value and the first limit value, and wherein the first limit value crossing pulse and the second limit value crossing pulse have different pulse widths (threshold high resolution pulses 704 are provided with different threshold values and have different pulse widths depending on the signal amplitude; see Figs. 2, 4, and 5).

Regarding claims 8 and 19, Burdette teaches wherein the magnetic field sensor is designed to detect a movement of a magnet moving relative to the magnetic field sensor, and wherein the processing circuit is designed to generate the mean value crossing pulses with a first pulse width if the movement takes place in a first direction, and to generate said mean value crossing pulses with a second pulse width different than the first pulse width if the movement takes place in a second direction opposite to the first direction (the pulse width of the speed pulses 206a,b can be indicative of a direction of movement; see para. [0091]).

Regarding claims 9 and 20, Burdette further teaches wherein the processing circuit is designed to generate all pulses in the output signal with an identical level (the speed pulses and the high resolution pulses have the same amplitude; see para. [0094]).

Regarding claims 11 and 22, Burdette teaches wherein a frequency of the oscillation signal is dependent on a rotational frequency of a wheel, and wherein the processing circuit is designed to operate in the high-resolution mode when the rotational frequency is below a limit frequency, and to operate in the low-resolution mode when the rotational frequency is above the limit frequency (the pulse frequency is dependent on rotational speed an operates in high resolution mode at low speed and low resolution mode at high speeds; see Fig. 19; see para. [0090]).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdette et al. US 2017/0336225 (Burdette) in view of Fontanesi et al. US 2020/0081074 (Fontanesi).

Regarding claims 2 and 13, Burdette teaches wherein the oscillation signal represents an angle that fluctuates between 0° and 360° (the oscillation signal rotates between 0 and 360 degrees; see Fig. 3 and 6-9), successive mean value crossings of the oscillation signal correspond to angles of 0° (speed crossings 206a occur at 0 degrees; see Figs. 3 and 6-9), and the at least one limit value corresponds to an angle different than 0° and 180° (the high resolution pulses occur at angles different from 0 and 180; see Figs. 3 and 6-9).
Burdette fails to teach successive mean value crossings of the oscillation signal correspond to angles of 0° and 180°.
Fontanesi teaches successive mean value crossings of the oscillation signal correspond to angles of 0° and 180° (a pulse sequence is set for each zero crossing; see Fig. 4; see paras. [0045]-[0049]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the features wherein successive mean value crossings of the oscillation signal correspond to angles of 0° and 180° as taught in Fontanesi into Burdette in order to gain the advantage of differentiating between pulses generated from zero crossings or other pulse sequence to allow additional information to be encoded every half cycle.

Claims 10 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Burdette et al. US 2017/0336225 (Burdette).

Regarding claims 10 and 21, Burdette further teaches wherein a frequency of the oscillation signal is dependent on a rotational frequency of a wheel (the rate of the speed pulses indicates the speed of rotation; see para. [0090]), but fails to teach the processing circuit is designed to operate exclusively in the high-resolution mode over an entire measurement range of the rotational frequency. It would be an obvious matter of design choice for one of ordinary skill in the art to determine whether to operate in the high-resolution mode over an entire range of the rotational frequency based on the rotational frequency ranges for a given application and whether the high-resolution mode is desired without any undue experimentation or providing any new or unexpected results. 

Allowable Subject Matter
Claims 5, 7, 16, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claims 5 and 16, Burdette teaches wherein the processing circuit is designed, in the high-resolution mode, to generate the mean value crossing pulses and the limit value crossing pulses with the same pulse width, but fails to teach wherein the widths of the mean value crossing pulses and 

Regarding claims 7 and 18, the prior art of record fails to teach wherein the processing circuit is designed to generate the limit value crossing pulses with a pulse width that differs from each pulse width used in the low-resolution mode.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melissa Koval can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/STEVEN L YENINAS/Examiner, Art Unit 2868